Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed 09/29/2021, the following has occurred: claims 1, 5, 8, and 12 have been amended.  Now, claims 1-20 remain pending.
The prior rejections under 35 U.S.C. 112, second paragraph are withdrawn based on the amendments to the claims

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,437,961. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-20 of the instant application are also recited in claims 1-18 of the ‘961 patent, which also recites additional limitations.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,437,961 in view of Reicher, US Patent Application Publication No. 2010/0138239. 
Each of the limitations recited in claims 1-20 of the instant application are also recited in claims 1-18 of the ‘961 patent, which also recites additional limitations. However, the ‘961 patent does not include the limitations directed to the one or more custom forms and one or more modified custom forms.  However, these features are disclosed by Reicher as set forth below in the rejections under 35 U.S.C. 103(a), incorporated herein.  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the forms of Reicher to the claims of the ‘961 patent with the motivation of better serving the individualized needs of specific types of users (see paragraph 0005 of Reicher).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first medical group computer comprising: one or more first custom forms…one or more modified custom forms…”  It is unclear how a “custom form” and “modified custom form” can be components of “the first medical group computer” as recited in the claim.  The scope of a “form” does not appear to include a structural element of a “computer.”  Therefore, it is unclear how the “forms” modify the scope of the “computer.”
Claim 1 also recites “the generating of the one or more first custom forms…”  There is no previous recitation of “generating” custom forms.  Therefore, this limitation lacks sufficient antecedent basis in the claim.
Claim 8 includes the same recitations identified above in claim 1.  Therefore, claim 8 is unclear and indefinite for the same reasons as set forth above.
Claims 2-7 and 9-20 are rejected based on their dependencies on claims 1 and 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing patients’ medical information for the first group of patients and the second group of patients, retrieving one or more first custom form, 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  The claims recite several general purpose computer components including “a records management system,” “a storage device,” a first and second “medical group computer coupled in communications with the records management system” including a first and second “application,” “a billing application.” But for the recitation of these generic computer components, each of the above identified limitations encompass commercial interactions or interactions between people which are Certain Methods of Organizing Human Activity.  For example, but for the recitation of these generic computer components, storing patient records and receiving edits to the patient records from patients and providers could be accomplished manually and is an example of 
Claims 2-7 and 15-17 incorporate and expand on the abstract idea of claim 1 through dependency.  The claims further recite asking the patient questions according to the billing rules, accessing different forms, approving edits to patient information, storing a clinical narrative according to the edited patient information, and further application of billing rules and codes.  The additional limitations recited in these claims are also examples of commercial record keeping and billing as well as managing interactions between people which are types of Certain Methods of Organizing Human Activity.
If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation or commercial interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Claims 8-14 and 18-20 recite similar limitations to claims 1-7 and 15-17 in method format.  Therefore, these claims also recite Certain Methods of Organizing Human Activity for similar reasons as set forth above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the Docket: DRCH-P0002.CON1 6 Inventors: Nusimow et al. Inc.” (see paragraph 0042) and “one or more computers and computer systems coupled in communication with one another. They can also be one or more virtual computing and/or storage resources. For example, controller 121 may be an Amazon EC2 instance and the storage 122 an 5 Amazon S3 storage. Other computing-as-service platforms such as Force.com from Salesforce, Rackspace, or Heroku could be used rather than implementing the EHR system 120 on direct physical computers owned and controlled by the owner of the system 100 or traditional virtual machines.” (see paragraph 0048). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Additionally, the claims recite “selectively displaying and receiving” editing with the generic computer components, storing information in data storage, receiving input through a touchscreen, and displaying prompts.  These additional limitations are recited at a high degree of generality, merely linking the abstract idea to a particular technological environment, which does not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, storing and retrieving data from memory is insufficient to amount to significantly more than an abstract idea (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 5-10, and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ombrellaro, US Patent Application Publication No. 2007/0192137 in view of Zubiller, US Patent Application Publication No. 2009/0144088 and further in view of Reicher, US Patent Application Publication No. 2010/0138239.
As per claim 1, Ombrellaro teaches an information system for access by a first medical group and a second medical group, the first medical group having a first group of patients, a first patient and a 
Ombrellaro does not explicitly teach the records management system further includes first billing rules and first billing codes for the first medical group, and wherein the records management system further includes a billing application configured to receive first billing rules and first billing codes corresponding to the first medical group; wherein the billing application is configured to automatically generate billing information for the first patient by applying the first billing rules to the practitioner-edited portion of the first patient's information.
Zubiller teaches a records management system includes first billing rules and first billing codes for a first medical group, and wherein the records management system further includes a billing application configured to receive first billing rules and first billing codes corresponding to the first medical group (see paragraph 0005; classification and coding system applies codes that are used for 
While Ombrellaro teaches an interface for gathering and displaying edits to patient information from patients and practitioners and explained above, Ombrellaro does not explicitly describe these interfaces as one or more first custom forms and one or more modified custom forms.
Reicher teaches one or more first custom forms, wherein the one or more first custom forms are retrieved from a storage device (see paragraph an instance of an examination form template is generated based on a selected template); wherein the generating of the one or more first custom forms is performed on a second medical group computer and based at least partly on interaction with a second practitioner (see paragraph 0053; user selects existing form template (i.e. created on a second medical group computer from interaction with a second practitioner); one or more modified custom forms, wherein the one or more modified custom forms are generated based on the retrieved one or more first custom forms, interaction with the first practitioner and first patient's medical information (see paragraph 0053; user modifies the custom form through interaction with the selected form template), wherein the first patient's medical information is retrieved from the storage device (see paragraph 0068; patient data is imported into form); a first application, wherein the first application selectively receives and displays the one or more first custom forms or the one or more modified custom forms (see 0007; form templates displayed to user).  It would have been obvious to one of 
As per claim 2, Ombrellaro, Reicher, and Zubiller teaches the system of claim 1.  As noted above, Ombrellaro does not explicitly teach the application of billing rules.  Zubiller further teaches a first application is configured to prompt the first practitioner to ask questions to the first patient to meet one or more requirements of the first billing rules (see paragraph 0046; questions that should be answered by clinician/patient to meet billing coverage requirements; Figure 12f shows an example of a question to be posed to a patient). It would have been obvious to one of ordinary skill in the art at the time of the invention to add these billing features to the system of Ombrellaro for the reasons given above with respect to claim 1.
As per claim 3, Ombrellaro teaches the system of claim 1 as described above.  Ombrellaro does not explicitly teach storing, accessing, and presenting different forms for the different groups.  Reicher teaches a records management system stores a first form for a first medical group and a second form for a second medical Docket: DRCH-P0002.CON1 45 Inventors: Nusimow et al.3 group, and wherein a first application is for accessing the first form and presenting the first form on a first medical group computer, and a second 5 application is for accessing the second form and for presenting the second form on 6 asecond medical group computer, and wherein the first form and the second form 7 are not the same form (see paragraphs 0024-0026; different forms are presented to different types of users (i.e. different respective “groups”) and the presented forms are not the same).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the forms of Reicher to the data recording system of Ombrellaro with the motivation of better serving the individualized needs of specific types of users (see paragraph 0005 of Reicher).
As per claim 5, Ombrellaro, Reicher, and Zubiller teaches the system of claim 1 as described above.  Ombrellaro further teaches the records management system is for blocking access to patient 
As per claim 6, Ombrellaro, Reicher, and Zubiller teaches the system of claim 1 as described above.  Ombrellaro further teaches the first application is configured to prompt the first practitioner to approve the received patient edits of portions of the first patient's information for storage in the records management system (see paragraph 0067; selecting documents (which can include patient edits) for forwarding is encompassed by a prompt to approve patient edits).
As per claim 7, Ombrellaro, Reicher, and Zubiller teaches the system of claim 5 as described above.  Ombrellaro further teaches the records management system stores a first clinical narrative for the first patient, the first clinical narrative includes information received from the first patient and information received from 4 the first practitioner (see paragraphs 0029 and 0058; patient information is updated and saved by both patient and physician).
As per claim 15, Ombrellaro, Reicher, and Zubiller teaches the system of claim 1 as described above.  Ombrellaro further teaches the practitioner-edited portion of the first patient's information comprises a clinical narrative (see paragraph 0034; a permanent record of changes to the patient’s medical record, including time stamps and author information is encompassed by a “clinical narrative” as claimed).
As per claim 16, Ombrellaro, Reicher, and Zubiller teaches the system of claim 1.  As noted above, Ombrellaro does not explicitly teach the application of billing rules.  Zubiller further teaches notify the first practitioner that if a specified set of additional questions are answered in the practitioner-edited portion of the first patient's information, then a billing code will be achieved (see paragraph 0046; notifies practitioner of a number of questions that need to be answered to generate billing information). It would have been obvious to one of ordinary skill in the art at the time of the 
As per claim 17, Ombrellaro, Reicher, and Zubiller teaches the system of claim 16.  As noted above, Ombrellaro does not explicitly teach the application of billing rules.  Zubiller further teaches show how many answers have been completed in the practitioner-edited portion of the first patient's information for a billing code and how many more answers are needed to achieve a next billing code (see Figures 12d and e; shows, for a particular patient, test that does not require answering further questions (FISH) and one that requires answering a question (CBC)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these billing features to the system of Ombrellaro for the reasons given above with respect to claim 1.
Claims 8-10, 12-14, and 18-20 recite substantially similar method limitations to system claims 1-3, 5-7, and 15-17 and, as such, are rejected for similar reasons as given above.

Claims 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ombrellaro, US Patent Application Publication No. 2007/0192137 in view of Zubiller, US Patent Application Publication No. 2009/0144088 and Reicher, US Patent Application Publication No. 2010/0138239 and further in view of Blom, US Patent Application Publication No. 2006/0111941.
As per claim 4, Ombrellaro teaches the system of claim 1 as described above.  Ombrellaro does not explicitly teach the first computer includes a 2 touchscreen, and wherein the third indication includes a signal indicating a receipt 3 of a first digital signature of the first patient.  Blom teaches a computer that includes a touchscreen for inputting an indication of a receipt of a first digital signature of a patient (see paragraph 0029).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add this functionality to the system of Ombrellaro with the motivation of providing a means 
Claim 11 recites substantially similar method limitations to system claim 4 and, as such, is rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 09/29/2021, Applicant argues that the amendments to the claims overcome the rejections under 35 U.S.C. 103(a) and 112, second paragraph.  In response to Applicant’s arguments, while the examiner agrees that the amendments overcome the rejections as set forth in the previous office action, new grounds of rejection have been set forth above, based on the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626